Citation Nr: 1133138	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-06 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an anxiety disorder.  

3.  Entitlement to an increased evaluation for sarcoidosis, rated as 30 percent disabling prior to May 12, 2008 and after August 1, 2010, and 60 percent disabling from May 12, 2008 to August 1, 2010.  

4.  Entitlement to an increased evaluation for skin involvement of sarcoidosis, currently rated as 10 percent disabling.  

5.  Entitlement to an initial rating in excess of 10 percent for epicondylitis of the right elbow due to osteopenia.  

6.  Entitlement to an initial rating in excess of 10 percent for epicondylitis of the left elbow due to osteopenia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.  

This appeal arises from October 2007, December 2008, April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran's claims were originally transferred from the Louisville, Kentucky RO to the Nashville RO for adjudication as he was a VA employee.  

The issues of an increased rating for the respiratory and skin components of sarcoidosis being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  Service connection for sarcoidosis was granted by an August 2002 rating decision.  

2.  VA records include a current diagnosis of obstructive sleep apnea.  

3.  There is no competent lay or medical evidence of record linking the currently diagnosed obstructive sleep apnea (OSA) to service or indicating OSA is proximately due to any service-connected disability.  

4.  A December 2005 rating decision denied service connection for anxiety.  A January 2005 letter to the Veteran from the RO informed him his claim had been denied.  The Veteran filed a notice of disagreement with the December 2005 denial of service connection for anxiety.  A statement of the case was issued to the Veteran in December 2006.  The Veteran did not submit a substantive appeal.  

5.  The evidence submitted since the December 2005 rating decision consists of duplicates of records already in the claims folder.  

6.  The Veteran's osteopenia of the right elbow causes epicondylitis demonstrated by extension from 0 to flexion of 125 degrees and supination form 0 to 85 degrees with pain.  

7.  The Veteran's osteopenia of the left elbow causes epicondylitis demonstrated by extension from 0 to flexion of 125 degrees and supination from 0 to 85 degrees with pain.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. § 1110 (West 2002);38 C.F.R. § 3.303, 3.310 (2010).  

2.  The December 2005 rating decision denying service connection for anxiety is final.  38 C.F.R. §§ 3.104, 20.1103 (2005).  

3.  New and material evidence to reopen the claim for service connection for anxiety has not been submitted.  38 C.F.R. § 3.156 (2010).  

4.  The criteria for an initial rating in excess of 10 percent for osteopenia with epicondylitis of the right elbow, have not been met.  38 U.S.C.A. § 1155 (West 2002);38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5013, 5205-5208 and 5213 (2010).  

5.  The criteria for an initial rating in excess of 10 percent for osteopenia with epicondylitis of the right elbow, have not been met.  38 U.S.C.A. § 1155 (West 2002);38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5013, 5205-5208 and 5213 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

By letters dated in July 2007, April 2008, and February 2008 the notice requirements above were addressed.  

The Veteran was afforded VA examinations and medical opinions addressing his claims were obtained.  The identified relevant records have been obtained and no additional relevant evidence has been identified by the Veteran.  He appeared and gave testimony before the undersigned Veterans Law Judge in March 2011.  

No further notice to the Veteran or assistance with his claims is necessary.  


I. SERVICE CONNECTION 

Relevant Laws and Regulations.  To establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a)(2010).  

Factual Background and Analysis.  Service treatment records do not include any references to difficulties sleeping.  The Veteran has relied solely on his contention that his obstructive sleep apnea is related to his service-connected sarcoidosis.  

The Veteran first reported difficulties sleeping to a VA examiner in October 2005.  A September 2007 VA respiratory examination report indicates OSA was diagnosed.  In June 2008 a sleep study confirmed OSA.  

In November 2009 a VA physician reviewed the Veteran's records and addressed whether his OSA was causally related to his service-connected sarcoidosis.  The VA physician stated that his OSA was not caused by or the result of his sarcoidosis.  He explained that OSA was caused by the upper airway being collapsed or becoming obstructed.  Sarcoidosis was documented as effecting the lungs, not the upper airway.  

The Veteran testified in March 2011 that he believes his OSA is secondary to his sarcoidosis.  (T-3).  

Clearly there is no evidence of OSA in service or for many years thereafter.  The Veteran contends only that his OSA is caused by his service-connected sarcoidosis.  The only evidence of record linking the OSA to his sarcoidosis are the statements of the Veteran.  While the Veteran is certainly competent to describe the symptoms he experiences such as snoring or difficulty going or staying asleep he is not competent to attribute a medical disorder to a specific cause.  38 C.F.R. § 3.159 (2010).  The Veteran has not offered any evidence demonstrating he has any special training or education which would qualify him to address the issue of medical causation.  The Board noted he served as a medical specialist in service, but his training as a emergency medical technician would not include expertise in the origins of respiratory disorders.  The Veteran has not worked in the medical field since service or received any additional medical training.  Any opinion of the Veteran as to the relationship between his OSA and sarcoidosis weighed against that of a physician is of little probative value.  

In claims based on 38 C.F.R. § 3.310 medical evidence is required to provide a nexus between a service connected disability and the currently diagnosed disorder.  See Schroeder v. Brown, 6 Vet. App. 220 (1994).  The VA physician reviewed the records and found no link between his OSA and his sarcoidosis.  He explained that the sarcoidosis effected the lungs and the OSA was caused by collapse not of the lungs, but of the upper airway.  The VA physician reviewed the Veteran's records.  He clearly explained the different anatomical locations of his sarcoidosis of the lungs and the upper airway obstruction causing his OSA.  The Board has placed greater weight on the VA physician's opinion.  

In the absence of competent evidence linking the OSA to service or service connected sarcoidosis, the claim must be denied.  

II. NEW AND MATERIAL 

Relevant Laws and Regulations.  Once entitlement to service connection for a given disorder has been denied by the RO and has not been timely appealed, that determination is final.  In order to later establish service connection for the disorder in question, it is required that new and material evidence be presented warranting reopening the claim and reviewing the former disposition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)(2010).  

A Notice of Disagreement shall be filed within 1 year from the date of mailing of notification of the initial review and determination; otherwise, that determination will become final and is not subject to revision.  The date of the letter of notification will be considered the date of mailing for the purposes of determining whether a timely appeal has been filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2010).  

An appeal consists of a timely filed Notice of Disagreement in writing and, after a Statement of the Case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.201 (2010).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2010).  

Factual Background and Analysis.  A December 2005 rating decision denied service connection for anxiety.  A January 2005 letter to the Veteran from the RO informed him his claim had been denied.  The Veteran filed a notice of disagreement with the December 2005 denial of service connection for anxiety.  A statement of the case was issued to the Veteran in December 2006.  The Veteran did not submit a substantive appeal.  The December 2005 rating decision is final.  38 C.F.R. §§ 3.104, 20.1103 (2010).  

In June 2007 the Veteran requested his claim for service connection for an anxiety disorder be reopened.  An October 2007 rating decision denied his request to reopen his claim for service connection for anxiety.  The Veteran appealed.  

In December 2005 the evidence submitted consisted of the following:  

Service treatment records which did not include any references to anxiety.  

A March 2005 statement from Alan D. Honaker, MD., that the Veteran was taking medication for generalized anxiety disorder.  He wrote anxiety was precipitated as a side effect of prednisone which the Veteran was taking for sarcoidosis.  

Report of an October 2005 VA mental disorders examination which found no psychiatric disorders.  

The RO denied the claim for service connection for anxiety in the December 2005 rating decision based on the evidence above.  The basis for the denial was that there was no evidence showing the disorder occurred in service, was caused by his military service and the evidence failed to show it had been clinically diagnosed.  

Since December 2005 the evidence submitted included:

Additional copies of the statement from Dr. Honaker.  

VA and private records demonstrating the Veteran was taking prednisone for sarcoidosis.  

Transcript of the November 2010 hearing during which the Veteran stated he did not know if he currently had a diagnosis of anxiety.  He was not taking any medication for anxiety.  T-8.  

The evidence submitted since December 2005 is not new and material.  It is merely cumulative and redundant, showing nothing more than what was known at the time of the prior final denial of the claim.  As this evidence does not relate to the issue of whether there is a clinical diagnosis of anxiety or demonstrate the Veteran had anxiety in service.  The evidence submitted since December 2005, is not new and material.  





III.  INITIAL RATINGS

An April 2010 rating decision granted service connection for osteopenia of with epicondylitis of the left and right elbows and assigned a 10 percent rating for each elbow.  The Veteran appealed and asserted higher initial ratings should be assigned.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the level of the Veteran's disability during the appeal period is the primary concern.  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Schedule for Rating Disabilities does not include a specific diagnostic code for rating osteopenia.  When an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  The Veteran submitted a medical treatise from the internet which defines osteopenia as a less severe form of bone loss than osteoporosis.  The Board has concluded that osteopenia is mostly closely rated to osteoporosis.  There is a Diagnostic Code for rating osteoporosis at 38 C.F.R. § 4.71a, Diagnostic Code 5013.  Diseases under the diagnostic code 5013 are rated on limitation of motion of the affected parts as degenerative arthritis.  

Degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joints or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under the diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling , muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71, Part 4, Diagnostic Code 5003 (2010).  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5206 (2010), a 10 percent rating is assigned for limitation of flexion of the forearm to 100 degrees.  A 20 percent rating requires limitation of flexion of the forearm to 90 degrees.  

A 10 percent rating is assigned for limitation of extension of the forearm to 45 degrees.  A 20 percent rating requires limitation of extension of the forearm to 75 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207 (2010).  

Limitation of supination to 30 degrees or less is rated as 10 percent disabling.  Limitation of pronation with motion lost beyond the last quarter of arc, when the hand does not approach full pronation is rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2010).  

The only evidence of record which addresses the motion of the elbows is the March 2010 VA examination report.  This shows thee Veteran began to have bilateral elbow pain in July 2009, and a scan revealed osteopenia.  The Veteran reported he has daily elbow pain which is fleeting, and that the only symptom was elbow pain.  He denied any giving way, instability, stiffness, incoordination or decreased speed of joint motion.  There was no effusion or inflammation.  Physical examination found joint tenderness in both the right and left elbow, with range of motion as follows:  

Left 

Flexion            0 to 125 degrees
Extension        125 to 0 degrees
Pronation         0 to 80 degrees
Supination       0 to 85 degrees

Right

Flexion            0 to 125 degrees
Extension        125 to 0 degrees
Pronation         0 to 80 degrees
Supination       0 to 85 degrees

Objective evidence of pain with motion was observed in both the right and left elbows.  No additional limitation of motion was demonstrated after repetition of range of motion.  

Normal range of motion of the elbow and forearm is illustrated in Plate I, 38 C.F.R. § 4.71 (2010).  Normal elbow flexion is from 0 to 145 degrees.  Normal forearm supination is from 0 to 85 degrees and forearm supination is from 0 to 85 degrees.  

There is no indication in the record that the Veteran has limitation of flexion to 90 degrees, or limitation of extension to 75 degrees in either elbow.  The examiner observed that motion was painful but did not indicate at what point it became painful.  There was no additional loss of motion with repetition of motion, and there was no limitation of either supination or pronation.  No compensable limitation of motion is shown in either the right or left elbows.  38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207 and 5213 (2010).  

When noncompensable limitation of motion is demonstrated as in this instance and there is objective evidence of pain, a 10 percent rating is assigned for each major joint, pursuant to Diagnostic Code 5003.  The elbow is considered a major joint.  See 38 C.F.R. § 4.45 (2010).  The currently assigned 10 percent ratings are based on objective evidence of pain with noncompensable limitation of motion.  There is no evidence which would support a higher initial rating for either elbow.  

As indicated above, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  There is no evidence of record which indicates any variation in the Veteran's symptoms of elbow disability.  The first documented symptoms appear in 2009 and the only examination of the elbows is the VA examination in March 2010.  There is no basis in the record for assigning staged ratings.  

The Board does not have the authority to assign an extraschedular rating in the first instance, nor does this case present an exceptional or unusual disability picture which would warrant referral to appropriate VA officials for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  The Veteran has not identified any symptoms of his osteopenia which are not included in the rating schedule.  His only symptoms were pain and tenderness.  Objective evidence of pain is specifically included in the Diagnostic Code under which the Veteran's rating has been assigned.  The Veteran has not presented any evidence that indicates his elbow symptoms are unusual or warrant referral for an extraschedular rating.  


ORDER

Service connection for obstructive sleep apnea is denied.  

New and material evidence to reopen the claim for service connection for anxiety has not been submitted, the appeal is denied.

An initial rating in excess of 10 percent for osteopenia with epicondylitis of the right elbow is denied.  

An initial rating in excess of 10 percent for osteopenia with epicondylitis of the left elbow is denied.  


REMAND

The Veteran is seeking an increased rating for the respiratory and skin components of his sarcoidosis.  In July 2008 the Veteran told a VA physician he was being followed for his pulmonary disorder by Dr. Carmouche and his dermatology disorder by Dr. McAllister.  In May 2008, the Veteran submitted a list of his medications showing a prescription for prednisone prescriptions was issued in May 2008.  There is no indication who had prescribed the listed medications.  There is also a prescription from Dr. Carmouche for prednisone dated in March 2006.  There are no records of treatment of the Veteran by Dr. Carmouche or Dr. McAllister in the claims folder.  His treatment by private physicians for his sarcoidosis including any skin lesions attributed to his sarcoidosis would be of great probative value.  (In this regard, the Board notes the Veteran testified his only treatment was received at VA, but that is inconsistent with his prior statements and the prescriptions and statement previously submitted.)  The Veteran's private records of treatment for sarcoidosis are pertinent to the issue of increased ratings for sarcoidosis and his skin disability.  The claim must be remanded to attempt to obtain the records of this private treatment.  

In view of the foregoing, this case is REMANDED for the following development:

1. Ask the Veteran to identify all health care providers who have treated him for sarcoidosis, including any skin manifestations.  With any necessary authorization from the Veteran, VA should attempt to obtain copies of pertinent treatment records identified by the Veteran, and particularly those from Dr. Carmouche, and Dr. McAllister, identified by the Veteran as treating him in a July 2008 VA record.   
  
2. After undertaking any additional development as may become indicated by a review of the evidence obtained as a result of the action taken above, including scheduling any indicated VA examinations, the claims for increased ratings for sarcoidosis, and skin involvement of sarcoidosis, should be re-adjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


